DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/25/2020 consisting of two references was considered by the examiner.
The information disclosure statement filed 01/25/2020 consisting of 14 references fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The foreign patents referred to therein have not been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hiraishi (JP2004047838A, using attached translation, heretofore referred to as Hiraishi) in view of Preiser et al (US 6,351,130 B1, cited in IDS, heretofore referred to as Preiser).

Regarding claim 1, Hiraishi teaches an apparatus for monitoring a photo-voltaic (PV) installation (Hiraishi; Par 0014), said installation comprising one or more PV modules (Hiraishi; Fig 3, Element 1), said apparatus comprising: a stimulus circuit (Hiraishi; Fig 3, Element 21) configured to apply, an electrical stimulus through said PV modules (Hiraishi; Par 0021); and a sensor circuit (Hiraishi; Fig 3, Elements 22 and 23) configured to measure a response of said PV modules to said stimulus (Hiraishi; Par 0025).
	Hiraishi is silent on testing in situ.
	Preiser teaches testing in situ (Preiser; Fig 1 and Col 3, Lines 17-28; Preiser teaches using a testing module to test autonomous solar arrays, i.e. testing them in situ).
	At the time the invention was made it would have been obvious to a person of ordinary skill in the art to use the apparatus of Hiraishi with the in situ testing of Preiser in order to quickly and simply test in situ solar panels (Preiser; Col 1, Lines 40-47).

Regarding claim 2, the combination of Hiraishi and Preiser teaches the apparatus of claim 1. Hiraishi further teaches wherein: said stimulus comprises a current pulse in an opposite direction from an illuminated PV current (Hiraishi; Par 0036).

Regarding claim 3, the combination of Hiraishi and Preiser teaches the apparatus of claim 1. Hiraishi further teaches further comprising: a power circuit that provides electrical energy to said stimulus circuit (Hiraishi; Fig 3, Element 21 and Par 0027).

	Preiser teaches on wherein said power circuit comprises battery power (Preiser; Fig 1, Element 7 and Col 10, Lines 34-57; Preiser teaches that the testing power comes from the battery through the charge terminal).
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to use the apparatus of Hiraishi with the in situ testing of Preiser in order to be able to remotely test in situ solar panels (Preiser; Col 2, Lines 10-16).

Regarding claim 4, the combination of Hiraishi and Preiser teaches the apparatus of claim 3. Preiser further teaches wherein: said power circuit further comprises battery charging (Preiser; Fig 1, Element 7 and Col 10, Lines 34-57; Preiser teaches that the testing power comes from the battery through the charge terminal wherein the power circuit charges the battery).

Regarding claim 5, the combination of Hiraishi and Preiser teaches the apparatus of claim 1. 
Hiraishi is silent on further comprising: one or more processors configured to compute, using said measure, a first electrical parameter of said PV modules.
Preiser teaches further comprising: one or more processors (Preiser; Fig 3, Element 48) configured to compute, using said measure, a first electrical parameter of said PV modules (Preiser; Col 3, Lines 45-52).
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to use the apparatus of Hiraishi with the in situ testing of Preiser in order to be able to test in situ without connection to an external processor (Preiser; Col 2, Lines 10-16).

Regarding claim 6, the combination of Hiraishi and Preiser teaches the apparatus of claim 5. Hiraishi further teaches wherein: said first electrical parameter is one of: a series resistance, a shunt resistance, and a diode saturation current (Hiraishi; Par 0040).

Regarding claim 7, the combination of Hiraishi and Preiser teaches the apparatus of claim 5. Hiraishi further teaches wherein: said sensor circuit is further configured to sample an active PV current generated by said PV modules (Hiraishi; Par 0020 and 0024; Hiraishi teaches measuring in a bright state).

Regarding claim 8, the combination of Hiraishi and Preiser teaches the apparatus of claim 7. Preiser further teaches wherein: said processors are further configured to compute, from said sample, a second electrical parameter of said PV modules (Preiser; Col 4, Lines 1-17; Preiser teaches making multiple self-test measurements).

Regarding claim 9, the combination of Hiraishi and Preiser teaches the apparatus of claim 8. Hiraishi further teaches wherein: said processors are further configured to compare said first parameter and said second parameter (Hiraishi; Par 0022; Hiraishi teaches comparing the results from reference state versus the measured states with at least to measurements).

Regarding claim 10, the combination of Hiraishi and Preiser teaches the apparatus of claim 1. Hiraishi further teaches wherein: said response is a current response value (Hiraishi; Par 0022).

Regarding claim 11, Hiraishi teaches a method for monitoring a photo-voltaic (PV) installation (Hiraishi; Par 0014), said installation comprising one or more PV modules (Hiraishi; Fig 3, Element 1), said method comprising: applying, with a stimulus circuit (Hiraishi; Fig 3, Element 21), an electrical stimulus through 
	Hiraishi is silent on testing in situ.
	Preiser teaches testing in situ (Preiser; Fig 1 and Col 3, Lines 17-28; Preiser teaches using a testing module to test autonomous solar arrays, i.e. testing them in situ).
	At the time the invention was made it would have been obvious to a person of ordinary skill in the art to use the apparatus of Hiraishi with the in situ testing of Preiser in order to quickly and simply test in situ solar panels (Preiser; Col 1, Lines 40-47).

Regarding claim 12, the combination of Hiraishi and Preiser teaches the method of claim 11. Hiraishi further teaches wherein: said stimulus comprises a current pulse in an opposite direction from an illuminated PV current (Hiraishi; Par 0036).

Regarding claim 13, the combination of Hiraishi and Preiser teaches the method of claim 11. Hiraishi further teaches further comprising: a power circuit that provides electrical energy to said stimulus circuit (Hiraishi; Fig 3, Element 21 and Par 0027).
Hiraishi is silent on wherein said power circuit comprises battery power.
	Preiser teaches on wherein said power circuit comprises battery power (Preiser; Fig 1, Element 7 and Col 10, Lines 34-57; Preiser teaches that the testing power comes from the battery through the charge terminal).
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to use the apparatus of Hiraishi with the in situ testing of Preiser in order to be able to remotely test in situ solar panels (Preiser; Col 2, Lines 10-16).


Regarding claim 14, the combination of Hiraishi and Preiser teaches the method of claim 13. Preiser further teaches wherein: said power circuit further comprises battery charging (Preiser; Fig 1, Element 7 and Col 10, Lines 34-57; Preiser teaches that the testing power comes from the battery through the charge terminal wherein the power circuit charges the battery).

Regarding claim 15, the combination of Hiraishi and Preiser teaches the method of claim 11. 
Hiraishi is silent on further comprising: one or more processors configured to compute, using said measure, a first electrical parameter of said PV modules.
Preiser teaches further comprising: one or more processors (Preiser; Fig 3, Element 48) configured to compute, using said measure, a first electrical parameter of said PV modules (Preiser; Col 3, Lines 45-52).
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to use the apparatus of Hiraishi with the in situ testing of Preiser in order to be able to test in situ without connection to an external processor (Preiser; Col 2, Lines 10-16).

Regarding claim 16, the combination of Hiraishi and Preiser teaches the method of claim 15. Hiraishi further teaches wherein: said first electrical parameter is one of: a series resistance, a shunt resistance, and a diode saturation current (Hiraishi; Par 0040).

Regarding claim 17, the combination of Hiraishi and Preiser teaches the method of claim 15. Hiraishi further teaches wherein: said sensor circuit is further configured to sample an active PV current generated by said PV modules (Hiraishi; Par 0020 and 0024; Hiraishi teaches measuring in a bright state).

Regarding claim 18, the combination of Hiraishi and Preiser teaches the method of claim 17. Preiser further teaches wherein: said processors are further configured to compute, from said sample, a second electrical parameter of said PV modules (Preiser; Col 4, Lines 1-17; Preiser teaches making multiple self-test measurements).

Regarding claim 19, the combination of Hiraishi and Preiser teaches the method of claim 18. Hiraishi further teaches wherein: said processors are further configured to compare said first parameter and said second parameter (Hiraishi; Par 0022; Hiraishi teaches comparing the results from reference state versus the measured states with at least to measurements).

Regarding claim 20, the combination of Hiraishi and Preiser teaches the method of claim 11. Hiraishi further teaches wherein: said response is a current response value (Hiraishi; Par 0022).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Rohrig teaches measuring solar panels in situ.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867